[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, Honorable Mathew H. Greene, Probate Judge, has moved for Summary Judgment claiming that the plaintiff is not an aggrieved party under Connecticut General Statutes 45a-186 and, thus, has no standing to bring this action. The plaintiff has brought the action against the Honorable Mathew H. Greene, Probate Judge of the District of New London and Milton Burton.
The plaintiff filed an application with the Probate Court seeking the appointment of an involuntary conservator for his father-in-law, Milton Burton, also a defendant in this case. The Probate Court denied the application because it found the plaintiff failed to present sufficient evidence of incapability, as required by statute, for an involuntary conservatorship. The plaintiff presented Judge Greene with a Motion for Appeal which was denied on the basis that the plaintiff was not an aggrieved party. The plaintiff has brought this action for seeking a mandamus to compel the Probate Court to allow his appeal. CT Page 802
The court finds that there are no genuine issues of material fact. The defendants are entitled to summary judgment as a matter of law.
The probate court properly ruled that appointing a conservator was not proper because the statute protects the respondent (Burton) not to benefit the plaintiff and his family.
Furthermore, the plaintiff is not an aggrieved party under45a-186 because he does not have a legally protective interest and the actions of the Probate Court did not, therefore, have an adverse effect on any such interest.
Accordingly, a writ of mandamus should not be ordered. The defendants' motion for summary judgment is hereby granted.
Hurley, J.